     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.86 Page 1 of 29




 1 LAW OFFICE OF THOMAS K. BOURKE
   Thomas K. Bourke (SBN 56333) | Talltom2@aol.com
 2 601 West Fifth Street, Eighth Floor
 3 Los Angeles, CA 90071-2094
 4 Telephone: (213) 623-1092
   Fax: (213) 623-5325
 5
 6 THE LAW OFFICE OF THOMAS C. SEABAUGH
 7 Thomas C. Seabaugh (SBN 272458) | tseabaugh@seabaughfirm.com
   601 West Fifth Street, Eighth Floor
 8 Los Angeles, CA 90071
 9 Telephone: (213) 225-5850
10
     Attorneys for Plaintiffs Dean Raiken and Cheryl Raiken
11
12                        UNITED STATES DISTRICT COURT
13                       SOUTHERN DISTRICT OF CALIFORNIA
14
15
16 DEAN RAIKEN, an individual; and          Case No. 3:18-cv-02520-H-BGS
17 CHERYL RAIKEN, an individual,
                                            Hon. Marilyn L. Huff
18
           Plaintiffs,
19                                          FIRST AMENDED COMPLAINT
                                            FOR DAMAGES
20
          vs.
21                                          1. Slander of Title
22                                          2. Violations of Real Estate
     WELLS FARGO BANK, N.A.; and              Settlement Procedures Act
23
     DOES 1 THROUGH 25;                     3. Breach of Contract
24
           Defendants.                      4. Fraud
25                                          5. Infliction of Emotional Distress
26                                          6. Business & Professions
27                                            Code §§ 17200 and 17500
28                                          7. Financial Abuse

                                            JURY TRIAL DEMANDED
                            First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.87 Page 2 of 29




 1        For their First Amended Complaint, Plaintiffs Dean Raiken and Cheryl
 2 Raiken allege:
 3
 4                          JURISDICTION AND VENUE
 5        1.   The relief sought in this complaint is within the jurisdiction of this
 6 Court.
 7        2.   This action was filed in California Superior Court as an unlimited
 8 civil case and was removed to this court by the Defendant.
 9        3.   Venue is proper in this Court because the events giving rise to this
10 case occurred in the County of San Diego, State of California
11
12                                     PARTIES
13        1.   Plaintiff Dean Raiken, an individual, and Cheryl Raiken, an
14 individual (together, “Plaintiffs” or “the Raikens”) at all times material to this
15 Complaint, were, and are, husband and wife. They lived in a home at 7687
16 Marker Road, San Diego, CA 92130. They have been running a catering
17 business together since 1993.
18        2.   Cheryl Raiken was born on March 12, 1953. In September 2015,
19 she was diagnosed with metastatic breast cancer. Following surgery that
20 November, she could not work full time, had difficulty lifting weight, and
21 could not use her right arm. She began undergoing chemotherapy in
22 December 2015, during which time she encountered difficulty working,
23 experienced nausea and fatigue, and in other respects found it difficult to
24 think clearly and to engage in the activities of daily life. Under California
25 Welfare & Institutions Code § 15610.30, Cheryl Raiken is afforded special
26 protections in light of her physical and mental limitations that restricted her
27 ability to carry out normal activities and to protect her rights.
28        4.   Defendant Wells Fargo Bank, N.A. (“Wells Fargo”) is a corporate

                                           -1-
                           First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.88 Page 3 of 29




 1 entity with the capacity to sue and be sued. Specifically, Wells Fargo Bank,
 2 National Association is a National Banking Association formed under the
 3 laws of the United States, which does business in various states under
 4 various names and in various corporate forms. Its principal executive office is
 5 located in Sioux Falls, South Dakota. In California, the company does
 6 business under the name “Wells Fargo Bank, National Association.” Its
 7 principal office in the State of California is located in San Francisco.
 8       5.     The true names and roles of Defendants DOES 1 through 25 are
 9 unknown to The Raikens and they sue these defendants under these fictitious
10 names. The Raikens allege that these defendants are responsible in some
11 manner for the acts and occurrences alleged within this Complaint. The acts
12 and omissions of Defendants DOES 1 through 25 were a substantial factor in
13 causing the Raikens’ damages as each Defendant acted in concert with the
14 others. The names and roles of these defendants shall be added to this
15 Complaint as their identities and roles become known.
16       6.     Each Defendant was the agent, servant, representative, partner,
17 joint venturer, alter ego, successor-in-interest, and/or employee of each other
18 Defendant.
19
20                            COMMON ALLEGATIONS
21       7.     The Raikens reallege and incorporate by reference the preceding
22 paragraphs of this Complaint as if fully alleged herein.
23       8.     In or about January 2004, the Raikens obtained a home equity
24 line of credit (HELOC) from Defendant Wells Fargo.
25       9.     The Raikens made proper and regular payments on this account
26 from 2004 to 2012.
27       10.    In or about December 2012, the Raikens filed for personal
28 bankruptcy due to a downturn in their family business. Specifically, their

                                          -2-
                          First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.89 Page 4 of 29




 1 catering business was forced out of the building where it was leasing space
 2 when the building was sold. The Raikens emerged from the bankruptcy in
 3 2013 and resumed making payments.
 4       11.   In November 2013, The Raikens received a notice from Defendant
 5 Wells Fargo that a balloon payment on their account would come due on
 6 February 20, 2014.
 7       12.   The Raikens were surprised by the balloon payment. When they
 8 had originally taken out the loan, they had not applied for a loan with a
 9 balloon payment. They felt that it was unfair and predatory on Wells Fargo’s
10 part to sneak the balloon payment into the original loan agreement without
11 discussing it with them. They subsequently learned, and they now are
12 informed and believe, that only around 5 percent of home-equity lines involve
13 balloon payments, while 95 percent do not.
14       13.   The Raikens were unable to pay the balloon payment when it was
15 due, and they dutifully and immediately attempted to reach agents and
16 representatives of Wells Fargo to obtain new financing terms with respect to
17 the payment that was coming due.
18       14.   While the Raikens were attempting to get in touch with Wells
19 Fargo about the balloon payment, their Raikens’ interactions with Wells
20 Fargo can be summed up as total chaos, with numerous different
21 representatives contacting the Raikens and leaving messages. Different
22 representatives of Defendant Wells Fargo told the Plaintiffs different things
23 about the status of their account and the options available to them.
24       15.   Wells Fargo, despite notices to the contrary, continued to send
25 correspondence and letters to the Raikens’ former bankruptcy attorney
26 James Beshears, long after he no longer represented them. While the
27 bankrutpcy was discharged in March 2013, this continued until June 2014
28 and afterwards.

                                          -3-
                          First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.90 Page 5 of 29




 1       16.   The balloon-payment deadline came and went in early 2014.
 2       17.   Importantly, before and after the “balloon payment” came due, the
 3 Raikens continued to receive statements from Wells Fargo and continued to
 4 make monthly payments. Defendant Wells Fargo accepted these payments
 5 without objection, as set forth in a written transaction history generated by
 6 Wells Fargo.
 7       18.   As set forth in this transaction history, the Raikens continued to
 8 make payments after the “balloon” payment came due in 2014, and
 9 Defendant Wells Fargo accepted these payments without objection on a
10 monthly basis all the way until late 2017.
11       19.   On July 10, 2014, Cheryl Raiken spoke to Andy Carlson in Wells
12 Fargo’s bankruptcy department. She pointed to various letters she had
13 received threatening foreclosure and demanding final payment. She argued
14 that the balloon-payment term was predatory and that she had been given a
15 bad loan. Mr. Carlson told her to disregard the letters and that they go out
16 automatically. He said that as long as she was working with a “Home
17 Preservation Specialist” that Wells Fargo will not take action. He recognized
18 that she was making payments on the loan and told her to continue to do so.
19       20.   The Raikens maintained contact with and made every effort to
20 work with the series of different “Home Preservation Specialists” that were
21 assigned to their case. The Raikens understood that as long as they kept
22 making payments and working with their “Home Preservation Specialist,”
23 Wells Fargo would not attempt to avail itself of the surprise “balloon
24 payment” provision of the loan agreement, which had been inserted into the
25 agreement without the Raikens’ knowledge. In return, the Raikens would not
26 take any legal action based upon the disputed balloon payment. The Raikens’
27 expectation was that they would go through the “mortgage assistance”
28 process and obtain new terms for paying off the debt.

                                          -4-
                          First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.91 Page 6 of 29




 1       21.     On a handful of occasions, for no consistent reason and seemingly
 2 at random, Defendant Wells Fargo purported to refund a monthly payment
 3 after originally accepting the payment. On these occasions, the bank first
 4 deposited the checks without objection, but then transmitted new checks to
 5 the Raikens in the amount of the deposited checks. While this occurred a
 6 handful of times, on every other occasion, Defendant Wells Fargo accepted
 7 and deposited the funds without objection, which were reflected on the
 8 Raikens’ statements of account. As a result of these regular monthly
 9 payments by the Raikens, the balance fell from over $70,000 in November
10 2013 to $53,158.70 as of October 2017.
11       22.     Based on the chaotic “phone tag” to which the Raikens were
12 subjected from various individuals within Wells Fargo, as well as the random
13 reimbursements of their monthly payments, the Raikens believe that their
14 account was erroneously assigned or classified within Wells Fargo’s internal
15 systems. From the Raikens’ standpoint, it often appeared to be a case of the
16 right hand not knowing what the left hand was doing.
17       23.     Between November 2013 and November 2017, while they
18 continued to make payments, the Raikens constantly appealed for Defendant
19 Wells Fargo to offer them terms for financing the “balloon” sum. Wells
20 Fargo’s correspondence repeatedly urged the Raikens to contact their “Home
21 Preservation Specialist” because options allegedly existed for them to save
22 their home. The Raikens repeatedly availed themselves of the avenues
23 provided by Wells Fargo to apply for “home preservation” relief or other loan
24 assistance.
25       24.     As demonstrated by the Raikens’ experience, Defendant Wells
26 Fargo’s “mortgage assistance” process, including without limitation its
27 “Making Home Affordable Program” and its “Hardest Hit Program,” together
28 with its “Home Preservation Teams,” are a sham. The federal government

                                           -5-
                           First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.92 Page 7 of 29




 1 has made billions of dollars available for the purpose of helping homeowners
 2 save their homes in states like California where the financial crisis had the
 3 biggest impact. But in-between homeowners and these funds is a Kafkaesque
 4 and arbitrary system administered by the banks, which in the Raikens’ case
 5 prevented them from getting any assistance and left the bank free to
 6 foreclose.
 7       25.    The Raikens did everything that could have been reasonably
 8 expected of them and more. The Raikens’ first request for loan modification
 9 was initiated in January 2014, or prior to the balloon payment coming due. In
10 April 2014, the Raikens were informed that they did not “meet the
11 requirements of the Principal Forgiveness modification.” The second request,
12 initiated in August 2014, was denied on the same grounds in October 2014.
13 The third request, made in July 2015, was arbitrarily denied as incomplete in
14 August 2015, despite the Raikens’ diligent efforts to provide all requested
15 information. The fourth request, made in August 2014, was denied on the
16 grounds that it did “not meet the requirements of the Proprietary Step Rate
17 Modification.” A fifth request, dated July 2016, was denied in August 2016 on
18 the same grounds. A sixth request, dated July 2017, was denied as
19 incomplete in October 2017.
20       26.    To meet their statutory obligations, the bank provides various
21 procedures and processes where homeowners can request assistance.
22 Mountains of paperwork are demanded from homeowners, whose applications
23 are denied as “incomplete” for arbitrary reasons. There are constant requests
24 for more documents, and if any requested document is for some reason not
25 provided, this serves as a pretext to delay or deny the request. When
26 applications are purportedly evaluated on the merits, there are no intelligible
27 criteria that are used. The Raikens’ requests for assistance were repeatedly
28 denied on the grounds of their supposed inability to pay, even as the bank

                                          -6-
                          First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.93 Page 8 of 29




 1 continued to accept without objection monthly payments transmitted by the
 2 Raikens that were bringing the balance down.
 3       27.   In one case, for example, Wells Fargo premised its denial of an
 4 application on the grounds that Dean Raiken was allegedly uncooperative.
 5 But Wells Fargo had never asked to speak to him and had never requested
 6 any information from him. This underscores the insincere and arbitrary
 7 character of the bank’s denials of requests for assistance.
 8       28.   In its letters to the Raikens, Wells Fargo referred to options to
 9 keep the home. This language were misleading and false, as the Raikens’
10 experience demonstrates. There were no real options to keep the home.
11       29.   While the Raikens were not able to pay the balloon sum all at
12 once, they would have been able to pay the sum over time, as evidenced by
13 their consistent monthly payments, which were accepted by Wells Fargo
14 without objection.
15       30.   On October 30, 2017, Defendant Wells Fargo recorded a “Notice of
16 Default” as to the Raikens’ loan. In light of the fact that the bank had been
17 continuously accepting monthly payments without objection from the Raikens
18 after the balloon payment came due in February 2014, this notice was false
19 and fraudulent.
20       31.   After receiving the Notice of Default, Cheryl Raiken called her
21 assigned Wells Fargo “Home Preservation Specialist,” who knew nothing
22 about the attempted foreclosure. This underscored, once again, the Raikens’
23 impression that the right hand did not know what the left hand was doing.
24       32.   Even after Wells Fargo recorded the notice of default, Wells Fargo
25 mailed the Raikens another statement of their account. The Raikens
26 responded to the statement sending in another payment, just as they had
27 done in the past when they received account statements from Wells Fargo.
28 Just as it had done in the past, Wells Fargo accepted the payment without

                                          -7-
                          First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.94 Page 9 of 29




 1 objection and deposited the check.
 2        33.   Subsequently, Wells Fargo transmitted a cashier’s check to the
 3 Raikens in the amount of the payment, which purported to be a refund of the
 4 amount that Wells Fargo had accepted.
 5        34.   In April 2014, the Raikens made their first complaint to the
 6 Consumer Financial Protection Bureau (“CFPB”), which described the
 7 surprise balloon payment, the difficulties they encountered communicating
 8 with Wells Fargo, and their frustrations with the arbitrary “mortgage
 9 assistance” process. Over the phone, a CFPB case manager told Cheryl
10 Raiken that Wells Fargo had told the CFPB that the case was closed and had
11 been settled with the Raikens.
12        35.   On November 8, 2017, the Raikens complained to the Consumer
13 Financial Protection Bureau about the notice of default. Writing to the CFPB,
14 Cheryl Raiken stated, in part, “They have acted to file a Notice of Default . . .
15 even though they are accepting monthly payments. . . I have applied
16 numerous times and have asked to amortize the loan over a fixed period . . .
17 We are constantly denied any assistance yet they keep accepting payments.”
18 This complaint was forwarded to Wells Fargo, as indicated by Wells Fargo’s
19 response of November 9, 2017.
20        36.   On November 9, 2017, the Raikens complained to Clear Recon
21 Corp, the foreclosure trustee and agent for Wells Fargo. Cheryl Raiken wrote,
22 in part: “I am disputing that this debt is in default . . . I have been making
23 monthly payments on this loan, which they are accepting, and recording, and
24 they are sending me monthly statements recording payments, and
25 forwarding the balance.” The response dated November 17, 2017 indicates
26 that Clear Recon Corp communicated with Wells Fargo and “verified” the
27 debt (under the Fair Debt Collection Practices Act). This suggests that this
28 complaint was forwarded to Wells Fargo and that Wells Fargo was informed

                                           -8-
                           First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.95 Page 10 of 29




 1 of the nature of the Raikens’ concerns.
 2        37.   In January 2018, Cheryl Raiken spoke to Anne Cook and JP
 3 Nicolaides at Wells Fargo by phone. Mr. Nicolaides’ title is “SVP – Growth
 4 Strategies and Initiatives Manager, National Underwriting and Production
 5 Risk Management.” Ms. Cook’s title is “Wells Fargo Home Equity Executive
 6 Mortgage Specialist, Customer Care and Recovery Group.”
 7        38.   On January 18, 2018, Mrs. Raiken wrote to Mr. Nicolaides: “I
 8 hereby request you to provide me with the following documents as part of
 9 your inquiry into my HELOC Loan [number] with Wells Fargo. As per our
10 conversations, I understand you are doing research into my complaints,
11 which include improper actions and servicing of the loan. I request that Wells
12 Fargo halt the action of foreclosure during this time of review.” This email
13 incorporated a list of documents that Mrs. Raiken was requesting.
14        39.   On January 25, 2018, Mrs. Raiken wrote a similar email to Ms.
15 Cook following telephone discussions: “As a follow up to our phone
16 conversation, I hereby request you to provide me with the following
17 documents as part of your inquiry into my HELOC Loan [number] with Wells
18 Fargo. As per our conversations, I understand you are doing research into my
19 complaints, which include improper actions and servicing of the loan. I
20 request that Wells Fargo halt the action of foreclosure during this time of
21 review.” This email incorporated a list of documents that Mrs. Raiken was
22 requesting.
23        40.   Despite the Raikens’ repeated requests for documents and
24 complaints that Wells Fargo was erroneously foreclosing on their home, Wells
25 Fargo pressed ahead with the foreclosure.
26        41.   With the threat of foreclosure hanging over the property, the
27 Raikens sold their home in early 2018. Unfortunately, the threat of
28 foreclosure had significantly diminished the sale value and limited the

                                           -9-
                           First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.96 Page 11 of 29




 1 Raikens’ opportunity to hold out for the highest price. In addition, the
 2 Raikens were compelled to include furniture and fixtures in the sale price of
 3 their house that they would not otherwise have agreed to include, and they
 4 incurred additional expenses in connection with moving as a result of having
 5 to re-purchase these items. Without prejudice to their right to conduct
 6 discovery and elicit testimony and opinions with respect to the diminished
 7 sale price, the Raikens estimate the difference as $50,000 or greater.
 8        42.   Throughout the progress of their dealings with Wells Fargo, the
 9 Raikens were constantly bullied and harassed. They believed that Wells
10 Fargo was trying to intimidate them into giving up and selling the house.
11        43.   In 2015 or thereabouts, the Raikens came home from work and
12 discovered a person near their house taking pictures. This person claimed to
13 be performing an appraisal since Wells Fargo was in the process of selling the
14 house. This alarmed the Raikens, who explained to this person that they
15 were making monthly payments and the house was not for sale.
16        44.   In November or December of 2017, the Raikens were inside the
17 house when they discovered an unknown person perched on their windowsill
18 around four and a half feet off the ground, taking pictures of the inside of the
19 house through a window. When the Raikens went outside to confront this
20 person about this outrageous intrusion of their privacy, the person fled,
21 leaving behind a towel on the ledge. Based on the prior encounter, the
22 Raikens believe that Wells Fargo was responsible for this more recent
23 unwelcome visit.
24        45.   When the balloon payment became due, as stated above, the
25 Raikens were surprised. They immediately requested their entire loan file to
26 verify that the balloon payment was indeed in the original agreement.
27 Around December 2013, the Raikens were provided with a small portion of
28 the original file containing the purported balloon payment. But the original

                                           -10-
                           First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.97 Page 12 of 29




 1 application containing a statement of their income was withheld.
 2        46.   Around the time of the notice of default in 2017, the Raikens
 3 reiterated their demands for their entire original file. They received
 4 additional documents around December 2017 following their latest complaint
 5 to the Consumer Financial Protection Bureau. Reviewing these documents in
 6 early 2018, the Raikens discovered that their income on the original
 7 application had been substantially overstated without their knowledge or
 8 consent. In other words, not only had a balloon payment term been slipped
 9 into the agreement without the Raikens’ knowledge, but their income had
10 also been misstated without their knowledge.
11        47.   Accordingly, the Raikens believe that Wells Fargo was aware all
12 along that the loan was predatory and tainted by fraud in its origination, and
13 that Wells Fargo was insisting on foreclosure in order to try to cover up its
14 prior misconduct. This would explain Wells Fargo’s repeated and arbitrary
15 denials of their otherwise reasonable requests for “mortgage assistance.”
16 Wells Fargo still has not disclosed the entire original loan file.
17        48.   Beginning in November 2013, the Raikens suffered extreme
18 emotional distress as a result of Defendants’ conduct, including without
19 limitation Wells Fargo’s arbitrary and unintelligible denials of the Raikens’
20 requests for refinancing. This emotional distress was multiplied and
21 compounded by the bank’s wrongful initiation and prosecution of foreclosure
22 proceedings even though the Raikens were making monthly payments and
23 Wells Fargo was accepting them.
24        49.   The extreme emotional distress suffered by the Raikens was a
25 factor in the onset and progression of Cheryl Raiken’s metastatic breast
26 cancer.
27        50.   She received her diagnosis after the so-called “balloon payment”
28 came due, and was receiving treatment while she was being subjected to the

                                           -11-
                           First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.98 Page 13 of 29




 1 proverbial “run-around,” harassing phone calls, and the bank’s sham
 2 “assistance” program.
 3        51.   The time spent dealing with and responding to the bank’s
 4 wrongful actions above took its toll on the Raikens’ family business, reducing
 5 their income. Keeping track of all the documents, responding to Wells Fargo’s
 6 harassing phone calls, and the attendant stress took their attention away
 7 from their business and diminished their productivity.
 8        52.   Without prejudice to their right to conduct discovery and elicit
 9 testimony and opinions with respect to these losses, the Raikens estimate the
10 losses to their business during the period from 2013 to 2018 as $50,000 or
11 greater for each year.
12        53.   Instead of living in their dream house, the Raikens are now
13 renting their residence. As a result, the money that they spend each month
14 on rent, instead of translating into equity on a house, is wasted.
15        54.   The Raikens seek to recover damages from Defendant Wells Fargo
16 based upon the above misconduct.
17
18                            FIRST CAUSE OF ACTION
19                                   Slander of Title
20                              (Against all Defendants)
21        55.   The Raikens reallege and incorporate by reference the above
22 paragraphs of this Complaint as if fully alleged herein.
23        56.   Wells Fargo’s wrongful notice of default and wrongful foreclosure
24 attempts cast doubt about, clouded, or otherwise interfered with the Raikens’
25 property interests in their house.
26        57.   Wells Fargo engaged in the above conduct despite the fact that it
27 had been accepting payments from the Raikens on a monthly basis. Wells
28 Fargo either knew that the notice of default and foreclosure proceedings were

                                            -12-
                            First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.99 Page 14 of 29




 1 based on false assertions of fact, on a predatory loan into which terms had
 2 been inserted without the borrower’s knowledge, and on a underlying
 3 transaction tainted by fraud, or Wells Fargo acted with reckless disregard
 4 under these circumstances.
 5        58.   In light of above, the initiation and prosecution of foreclosure
 6 proceedings by Wells Fargo were malicious and retaliatory. Based on the
 7 circumstances, the Raikens believe Wells Fargo was insisting on foreclosure
 8 in order to try to cover up its own misconduct.
 9        59.   Wells Fargo knew or should have recognized that one or more
10 third parties might act in reliance on its conduct, causing financial loss to the
11 Raikens.
12        60.   The Raikens fully performed on their bargain with Wells Fargo,
13 pursuant to which they had been making monthly payments.
14        61.   The Raikens did in fact suffer financial loss as a result of Wells
15 Fargo’s conduct. Without limitation, their house sold for less than it would
16 have sold had the sale not taken place under the shadow of Wells Fargo’s
17 false and malicious notice of default and wrongful foreclosure proceedings.
18        62.   As a direct and proximate result, the Raikens were damaged in an
19 amount to be proven at trial, including without limitation the lowered sale
20 price of the house, damage to the Raikens’ financial security, damage to the
21 Raikens’ reputation and credit, and emotional distress. The Raikens have
22 also incurred costs and attorneys’ fees.
23        63.   The conduct of Wells Fargo was a substantial factor in causing the
24 Raikens’ harm.
25        64.   Wells Fargo is guilty of malice, fraud and/or oppression. Wells
26 Fargo’s actions were malicious and done willfully in conscious disregard of
27 the rights of the Raikens in that Wells Fargo’s actions were calculated to
28 injure the Raikens and profit at their expense. As such the Raikens are

                                           -13-
                           First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.100 Page 15 of 29




 1 entitled to recover, in addition to actual damages, punitive damages to
 2 punish Wells Fargo and to deter Wells Fargo from engaging in future
 3 misconduct.
 4
 5                           SECOND CAUSE OF ACTION
 6              Violations of the Real Estate Settlement Procedures Act
 7                              (Against all Defendants)
 8        65.   The Raikens reallege and incorporates by reference the above
 9 paragraphs of this Complaint as if fully alleged herein.
10        66.   The conduct of Wells Fargo violated the Real Estate Settlement
11 Procedures Act (“RESPA”).
12        67.   Among its many other provisions, RESPA requires mortgage
13 servicers like Wells Fargo to reasonably respond to notifications by a
14 borrower that the servicer had made an error, as well as to a borrower’s
15 requests for information. Basically, a servicer must respond by fixing the
16 error or by concluding that there is no error based on a reasonable
17 investigation and then explaining that conclusion and the basis for it in
18 writing to the borrower.
19        68.   Wells Fargo failed to reasonably investigate in response to the
20 Raikens’ legitimate queries and complaints, as set forth above. If Wells Fargo
21 had reasonably investigated, it would have necessarily discovered that it was
22 accepting monthly payments with the right hand, while informing the
23 Raikens with the left hand that the Raikens could not afford to make
24 monthly payments.
25        69.   Further, if it had reasonably investigated, Wells Fargo would
26 necessarily have discovered the underlying loan origination fraud. These
27 failures to reasonably investigate the Raikens’ case violate, without
28 limitation, 12 U.S.C. § 2605(e)(2)(B) and 12 C.F.R. § 1024.35(e)(1)(i)(B).

                                           -14-
                           First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.101 Page 16 of 29




 1        70.   Wells Fargo did not timely, accurately, or adequately inform the
 2 Raikens of their status, rights, and options. Further, Wells Fargo failed to
 3 reasonably evaluate the Raikens for a loan modification. Wells Fargo failed to
 4 give intelligible and credible reasons for denying the Raikens’ applications
 5 and failed to provide any realistic foreclosure alternatives. Wells Fargo
 6 accepted monthly payments that were bringing the balance down over a
 7 period of over three years. Seemingly at random, and for no consistent
 8 reason, Wells Fargo attempted to return a minority of these payments even
 9 after accepting them.
10        71.   Wells Fargo’s failures to reasonably investigate the Raikens’ case
11 resulted in its failure to discover and correct its inconsistent and erroneous
12 treatment of the Raikens, in violation of 12 U.S.C. § 2605(e)(2)(A) and 12
13 C.F.R. § 1024.35(e)(1)(i)(A). If Wells Fargo had discovered and corrected these
14 issues, Wells Fargo would not have foreclosed on the house.
15        72.   It goes without saying that foreclosing on a house in order to cover
16 up underlying loan-origination fraud does not constitute a reasonable
17 investigation or the correction of an error.
18        73.   In consequence of the above violations, the Raikens were harmed.
19 They were forced to sell their dream house at a diminished price, and now
20 they are renting their residence.
21        74.   The Raikens seek all available remedies under RESPA, including
22 actual damages, costs, and attorneys’ fees.
23
24                            THIRD CAUSE OF ACTION
25                                 Breach of Contract
26                              (Against all Defendants)
27        75.   The Raikens reallege and incorporate by reference the above
28 paragraphs of this Complaint as if fully alleged herein.

                                           -15-
                           First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.102 Page 17 of 29




 1        76.   The Raikens and Wells Fargo entered into a contract that was
 2 implied in fact. The Raikens bring this claim under Civil Code section 1621,
 3 which provides: “An implied contract is one, the existence and terms of which
 4 are manifested by conduct.”
 5        77.   The Raikens believe and allege that during the three-year period
 6 of time during which Wells Fargo was accepting their monthly payments
 7 without objection, a course of performance or course of dealing was
 8 established between the Raikens and Wells Fargo.
 9        78.   The contract between the Raikens and Wells Fargo was implied by
10 their conduct, by the relationship of the Raikens and Wells Fargo, and by all
11 the circumstances of the case as described above. The conduct of the Raikens
12 and Wells Fargo was intentional and each knew, or had reason to know, that
13 the other party would interpret their conduct as agreement to enter into a
14 contract.
15        79.   Despite the lack of a formal written contract, there was a clear
16 mutual understanding and obligation based on the parties’ conduct. The
17 Raikens were making monthly payments and Wells Fargo was accepting the
18 monthly payments, and those monthly payments were reflected on
19 statements issued by Wells Fargo.
20        80.   The existence of a contract, course of performance, and/or course
21 of dealing is further supported by the telephone conversation between Cheryl
22 Raiken and Andy Carlson on July 10, 2014, described above.
23        81.   The Raikens performed all their obligations to Wells Fargo under
24 the implied contract. Specifically, they transmitted their monthly payments
25 and Wells Fargo accepted them without objection for three years. Further,
26 they did not take any action based on the disputed balloon payment. By
27 continuing to send payments even after the Wells Fargo initiated foreclosure
28 proceedings, the Raikens manifested their willingness to continue performing

                                           -16-
                           First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.103 Page 18 of 29




 1 their obligations under the agreement.
 2        82.   Wells Fargo breached the implied covenant of good faith and fair
 3 dealing that is implicit under every California contract. Wells Fargo
 4 prevented the Raikens from obtaining the benefit of the bargain by accepting
 5 their monthly payments and at the same time foreclosing on their house.
 6        83.   Wells Fargo breached the implied contract in October 2017 by
 7 recording a notice of default and commencing foreclosure proceedings.
 8        84.   As a direct and proximate result of the breach of contract by Wells
 9 Fargo, the Raikens suffered damages.
10
11                           FOURTH CAUSE OF ACTION
12                                Fraud – Concealment
13                              (Against all Defendants)
14        85.   The Raikens reallege and incorporate by reference the above
15 paragraphs of this Complaint as if fully alleged herein.
16        86.   The conduct of Wells Fargo was fraudulent and caused harm to
17 the Raikens.
18        87.   Specifically, without limitation, in issuing its notice of default and
19 prosecuting the foreclosure proceedings, Wells Fargo concealed the fact the
20 Raikens were in fact making monthly payments and Wells Fargo was
21 accepting them.
22        88.   Wells Fargo knew or should have known that had the truth been
23 disclosed, it would not be successful in foreclosing on the Raikens’ property.
24        89.   Wells Fargo intended to achieve its wrongful foreclosure in the
25 Raikens’ property by concealing these facts.
26        90.   Wells Fargo was aware of these misrepresentations and attempted
27 to profit from them.
28

                                           -17-
                           First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.104 Page 19 of 29




 1        91.   As a direct and proximate result, the Raikens were damaged in an
 2 amount to be proven at trial, including without limitation the lowered sale
 3 price of the house, damage to the Raikens’ financial security, damage to the
 4 Raikens’ reputation and credit, and emotional distress. The Raikens have
 5 also incurred costs and attorneys’ fees.
 6        92.   The conduct of Wells Fargo was a substantial factor in causing
 7 harm to the Raikens.
 8        93.   Wells Fargo is guilty of malice, fraud and/or oppression. Wells
 9 Fargo’s actions were malicious and done willfully in conscious disregard of
10 the rights of the Raikens in that Wells Fargo’s actions were calculated to
11 injure the Raikens and profit at the expense of the Raikens. As such the
12 Raikens are entitled to recover, in addition to actual damages, punitive
13 damages to punish Wells Fargo and to deter Wells Fargo from engaging in
14 future misconduct.
15
16                            FIFTH CAUSE OF ACTION
17                    Intentional Infliction of Emotional Distress
18                              (Against all Defendants)
19        94.   The Raikens reallege and incorporate by reference the above
20 paragraphs of this Complaint as if fully alleged herein.
21        95.   The conduct of Wells Fargo was outrageous and caused the
22 Raikens to suffer emotional distress.
23        96.   The outrageousness of Wells Fargo’s conduct is compounded by
24 the fact that Ms. Raiken received a cancer diagnosis and was undergoing
25 treatment at the time that Wells Fargo was subjecting the Raikens to their
26 sham “home preservation” procedure and wrongfully threatening the Raikens
27 with the loss of their home. As noted above, the stress of this ordeal played a
28 role in the onset and progression of Cheryl Raiken’s metastatic breast cancer.

                                           -18-
                           First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.105 Page 20 of 29




 1        97.   The Raikens had been making monthly payments, and Wells
 2 Fargo was accepting monthly payments, so there was no basis to allege that
 3 the Raikens were in default.
 4        98.   The conduct of Wells Fargo in trying to foreclose on a household
 5 that was actually making monthly payments is so outrageous and extreme
 6 that it exceeds all bounds which is usually tolerated in a civilized community.
 7        99.   Such conduct was undertaken with the specific intent of inflicting
 8 emotional distress on the Raikens, such that the Raikens would be so
 9 emotionally distressed and debilitated that they would be discouraged from
10 contesting Wells Fargo’s efforts to take their home.
11        100. Alternatively, Wells Fargo was acting with reckless indifference to
12 the likelihood that the Raikens would suffer extreme emotional distress.
13        101. Wells Fargo is guilty of malice, fraud and/or oppression. Wells
14 Fargo’s actions were malicious and done willfully in conscious disregard of
15 the rights of the Raikens in that Wells Fargo’s actions were calculated to
16 injure the Raikens and profit at the expense of the Raikens. As such Plaintiff
17 is entitled to recover, in addition to actual damages, punitive damages to
18 punish Wells Fargo and to deter Wells Fargo from engaging in future
19 misconduct.
20
21                            SIXTH CAUSE OF ACTION
22                 Business & Professions Code §§ 17200 and 17500
23                              (Against all Defendants)
24        102. The Raikens reallege and incorporate by reference the above
25 paragraphs of this Complaint as if fully alleged herein.
26        103. By virtue of the conduct and statements alleged above, Wells
27 Fargo and Does 1-25 engaged in and conspired to engage in unlawful, unfair,
28 and fraudulent business acts and practices forbidden by Business &

                                           -19-
                           First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.106 Page 21 of 29




 1 Professions Code §§ 17200 et seq. The Raikens suffered injury through loss of
 2 their property and money.
 3        104. Wells Fargo also violated California’s false advertising laws,
 4 including the False Advertising Law, Business & Professions Code §§ 17500
 5 et seq., because its conduct involved deceptive, untrue, and misleading
 6 advertising, including without limitation with respect to the loan
 7 modification and “home preservation” process and the options available.
 8        105. Wells Fargo’s correspondence to the Raikens promised that Wells
 9 Fargo was committed to helping them and referred to options to keep their
10 home. A letter transmitted to them as late as October 24, 2017, for example,
11 referred to “options to keep the home” that “may be available to you,” which
12 include “reinstatement,” “repayment plan,” “loan modification,” and
13 “settlement.”
14        106. Under “Repayment Plan,” the letter states: “Brings the home
15 equity account current. Outstanding payments are divided into manageable
16 accounts that are added to the monthly home equity payment and spread out
17 over a period of time. By having the outstanding balance on the home equity
18 account divided into manageable accounts, you’ll catch up sooner and keep a
19 temporary challenge from having longer-term effects.”
20        107. Under “Loan Modification,” the letter states: “The terms of the
21 original home equity account (like interest rate or number of years allowed
22 for repayment) may be changed, bringing the account up-to-date and making
23 the payments more manageable. By having certain terms of the home equity
24 account modified, the monthly payment may be lowered to an amount more
25 manageable for you.”
26        108. The letter goes on to state, “Let us help you today . . . Right over
27 the phone we’ll determine what option is best to help overcome the home
28 equity payment challenges.”

                                           -20-
                           First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.107 Page 22 of 29




 1        109. Upon information and belief, similar language was transmitted to
 2 other Wells Fargo customers and borrowers.
 3        110. Despite years of diligent and good faith efforts involving a huge
 4 volume of paperwork, and despite actually making regular monthly payments
 5 that were accepted by Wells Fargo, the Raikens were unable to avail
 6 themselves of any of these supposed options.
 7        111. Wells Fargo repeatedly failed to provide a complete set of loan
 8 documents to the Raikens despite their many requests.
 9        112. Wells Fargo and its agents, business partners, and co-conspirators
10 and the Doe Defendants violated the following California and federal
11 statutes, and these violations are “borrowed” by the “unlawful” prong of
12 Section 17200:
13        (a)   18 U.S.C § 1014 (making of false statements in connection with a
14        loan or credit application);
15        (b)   The common law and California Civil Code §§ 1709 and 1710 (by
16        intentionally defrauding the Plaintiffs and negligently misrepresenting
17        facts to the Plaintiffs);
18        (c)   Financial abuse under the common law and Civil Code § 3345;
19        (d)   Financial Code § 50701 (as to the form and content of mortgage-
20        loan agreements with borrowers);
21        (e)   California’s false advertising laws;
22        (f)   California’s self-executing Article 1, Section 1 recognizing
23        inalienable rights of property and privacy; and
24        (g)   The theft by false pretenses statutes, misappropriation of
25        entrusted property statutes, and Penal Code § 496(c).
26        113. The Raikens were injured in fact by Wells Fargo’s business acts
27 and practices in violation of §§ 17200 et seq., and they lost money and
28 property as a result of these business acts and practices.

                                            -21-
                            First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.108 Page 23 of 29




 1        114. The Raikens are entitled to equitable relief available under
 2 Business & Professions Code §§ 17200, et seq., which is available against any
 3 person who engages, or has engaged in unfair competition.
 4        115. The court may make such orders or judgments as may be
 5 necessary to prevent the use or employment by any person of any practice
 6 which constitutes unfair competition, or as may be necessary to restore to any
 7 person in interest any money or property, real or personal, which may have
 8 been acquired by means of such unfair competition.
 9        116. The Raikens seek all available relief, including without limitation
10 injunctive relief necessary to restore them to their money, property, fees,
11 interest, and commissions taken by Wells Fargo and Does 1-25 and to enjoin
12 Wells Fargo from failing to comply with borrower requests for their loan
13 records in a timely and complete manner.
14
15                           SEVENTH CAUSE OF ACTION
16                     Financial Abuse of Disabled Adult (Cancer)
17                     (By Cheryl Raiken Against all Defendants)
18        117. Cheryl Raiken realleges and incorporates by reference the above
19 paragraphs of this Complaint as if fully alleged herein.
20        118. Cheryl Raiken was born on March 12, 1953. In September 2015,
21 she was diagnosed with metastatic breast cancer.
22        119. She underwent surgery in November 2015. Following the surgery,
23 she could not work full time, had difficulty lifting weight, and could not use
24 her right arm.
25        120. She began undergoing chemotherapy in December 2015, during
26 which time she encountered difficulty working, experienced nausea and
27 fatigue, and in other respects found it difficult to think clearly and to engage
28 in the activities of daily life.

                                            -22-
                            First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.109 Page 24 of 29




 1        121. She received radiation treatment during the summer of 2016. She
 2 was undergoing this traumatic and difficult ordeal while Wells Fargo was
 3 engaging in the conduct described above. She reported her diagnosis to Wells
 4 Fargo’s agents and employees on multiple occasions.
 5        122. California Welfare & Institutions Code § 15610.30 affords special
 6 protections to any adult person residing in California who has physical or
 7 mental limitations that restrict his or her ability to carry out normal
 8 activities or to protect his or her rights.
 9        123. Following her cancer diagnosis, Wells Fargo and Does 1-25
10 obtained unfair advantages over Cheryl Raiken, who reposed confidence in
11 Wells Fargo and Does 1-25, and they took grossly oppressive and unfair
12 advantage of Cheryl Raiken.
13        124. This conduct included, without limitation, subjecting her to their
14 sham loan-modification and assistance programs, by giving her the
15 proverbial “run-around,” and by attempting to foreclose on her house even
16 though she was making payments that Wells Fargo was accepting.
17        125. Here Wells Fargo’s acts damaged Cheryl Raiken by causing her
18 emotional distress, by aggravating the already difficult health situation she
19 confronted, and by slandering the title she had to her home.
20        126. Defendants’ wrongful acts violated Civil Code § 3345, which
21 contains among its remedies treble any civil penalty whenever a trier of fact
22 finds the defendant’s conduct caused a disabled person to suffer loss or
23 encumbrance of a primary residence or that the person is substantially more
24 vulnerable than other member of the public and actually suffered substantial
25 emotional or economic damages resulting from the defendant’s conduct.
26        127. The conduct described above happened when Cheryl Raiken was
27 partially disabled by her breast cancer that required chemotherapy in
28 addition to targeted therapy, causing physical limitations in her normal

                                           -23-
                           First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.110 Page 25 of 29




 1 activities.
 2        128. Wells Fargo knew or should have known that its conduct was
 3 directed to a disabled person, because Cheryl Raiken repeatedly informed
 4 Wells Fargo’s agents and employees of her diagnosis and condition, and that
 5 her brain was not functioning normally.
 6        129. Upon information and belief, Wells Fargo is a financial-services
 7 company with $1.9 trillion in assets in a heavily regulated industry.
 8 Accordingly, Cheryl Raiken infers and believes that the conduct alleged
 9 above, including the decision to foreclose, was made by or ratified by a
10 supervisor.
11        130. Specifically, upon information and belief, Anne Cook, an Executive
12 Resolution Specialist, was primarily responsible for the Raikens’ loan during
13 the period during which Wells Fargo was attempting to foreclose on the
14 Raikens’ house. Upon information and belief, this managing agent approved
15 and ratified the conduct of Wells Fargo during this period.
16        131. Wells Fargo caused Cheryl Raiken to suffer a loss or encumbrance
17 of a primary residence, including without limitation by slandering her title to
18 her home, as well as losses of resources that would otherwise be used for
19 personal or family care and maintenance.
20        132. Following her cancer diagnosis, Cheryl Raiken was substantially
21 more vulnerable than other members of the public because of age, poor
22 health, impaired understanding, restricted mobility, and disability. She
23 actually suffered substantial physical, emotional, and economic damage
24 resulting from Wells Fargo’s conduct.
25        133. Defendants’ wrongful acts against Cheryl Raiken constituted
26 financial abuse under Welfare & Institutions Code § 15610.30.
27        134. In addition to compensatory damages and all other remedies
28 otherwise provided by law, Cheryl Raiken also seeks reasonable attorneys’

                                           -24-
                           First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.111 Page 26 of 29




 1 fees and costs as well as treble damages.
 2
 3 WHEREFORE, The Raikens pray for the following relief:
 4
 5 As to the First Cause of Action:
 6        1.    Compensatory damages, including emotional distress, in an
 7 amount to be shown at trial exceeding $200,000;
 8        2.    Prejudgment interest at 10 percent per annum from the date of
 9              sale of Plaintiffs’ house;
10        3.    Punitive damages in an amount to be shown at trial;
11        4.    Costs;
12        5.    Such other relief as may be warranted or as is just and proper.
13
14 As to the Second Cause of Action:
15        1.    Compensatory damages in an amount to be shown at trial;
16        2.    Prejudgment interest at 10 percent per annum from the date of
17              sale of Plaintiffs’ house;
18        3.    Costs;
19        4.    Attorneys’ Fees;
20        5.    Such other relief as may be warranted or as is just and proper.
21
22 As to the Third Cause of Action:
23        1.    Compensatory damages in an amount to be shown at trial;
24        2.    Prejudgment interest at 10 percent per annum from the date of
25              sale of Plaintiffs’ house;
26        3.    Costs;
27        4.    Such other relief as may be warranted or as is just and proper.
28

                                            -25-
                            First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.112 Page 27 of 29




 1 As to the Fourth Cause of Action:
 2        1.    Compensatory damages in an amount to be shown at trial;
 3        2.    Prejudgment interest at 10 percent per annum from the date of
 4              sale of Plaintiffs’ house;
 5        3.    Punitive damages in an amount to be shown at trial;
 6        4.    Costs;
 7        5.    Such other relief as may be warranted or as is just and proper.
 8
 9 As to the Fifth Cause of Action:
10        1.    Compensatory damages in an amount to be shown at trial;
11        2.    Prejudgment interest at 10 percent per annum from the date of
12              sale of Plaintiffs’ house;
13        3.    Punitive damages in an amount to be shown at trial;
14        4.    Costs;
15        5.    Such other relief as may be warranted or as is just and proper.
16
17 As to the Sixth Cause of Action:
18        1.    All available equitable relief, including without limitation
19              disgorgement and restitution;
20        2.    Injunctive relief, including to enjoin Wells Fargo from failing to
21              comply with borrower requests for their loan records in a timely
22              and complete manner;
23        3.    Such other relief as may be warranted or as is just and proper;
24
25
26
27
28

                                           -26-
                           First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.113 Page 28 of 29




 1 As to the Seventh Cause of Action:
 2        1.    Compensatory damages in an amount to be shown at trial;
 3        2.    Treble damages;
 4        3.    Prejudgment interest at 10 percent per annum from the date of
 5              sale of Plaintiffs’ house;
 6        4.    Costs;
 7        5.    Attorneys’ Fees;
 8        6.    Such other relief as may be warranted or as is just and proper.
 9
10 Dated: December 7, 2018         LAW OFFICE OF THOMAS K. BOURKE
11                                 LAW OFFICE OF THOMAS C. SEABAUGH
12
13
14                                      By:   s/ Thomas C. Seabaugh
                                              Thomas K. Bourke
15                                            Thomas C. Seabaugh
16                                            Attorneys for Plaintiffs
17                                            Dean Raiken and Cheryl Raiken

18
19
20
21
22
23
24
25
26
27
28

                                            -27-
                            First Amended Complaint for Damages
28
     Case 3:18-cv-02520-H-BGS Document 9 Filed 12/07/18 PageID.114 Page 29 of 29




1                                   JURY DEMAND
2
          The Raikens demand trial by jury on all claims so properly triable.
3
4
     Dated: December 7, 2018     LAW OFFICE OF THOMAS K. BOURKE
5
                                 LAW OFFICE OF THOMAS C. SEABAUGH
6
7
8                                      By:   s/ Thomas C. Seabaugh
9                                            Thomas K. Bourke
10                                           Thomas C. Seabaugh
                                             Attorneys for Plaintiffs
11                                           Dean Raiken and Cheryl Raiken
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           -28-
                           First Amended Complaint for Damages
28
